Exhibit 10.15

PACIFIC DRILLING S.A.

NOTICE OF LONG TERM INCENTIVE CASH AWARD

 (Director Form)

Pacific Drilling S.A. (the “Company”) hereby grants you (the “Participant”) the
following Long Term Incentive Cash Award (the “Cash Award”).  The terms and
conditions of this Cash Award are set forth in this notice below.

Participant Name:

          

 

 

Employee Number:

          

 

 

Grant Name:

          

 

 

Award Date:

December 12, 2019

 

 

Total Cash Award:

$50,000

 

 

Vesting Schedule:

The Cash Award will vest on the first anniversary of the Award Date (the
“Vesting Date”), subject to your continued service as a director as of such
date.  Except as provided below, any separation of service prior to the Vesting
Date will result in forfeiture of the unvested Cash Award.

In the event of a Change of Control (as defined in the Company’s 2018 Omnibus
Stock Incentive Plan) prior to the Vesting Date, the unvested Cash Award will
become fully vested on the date of the Change of Control.

 

 

Other Terms Applicable to the Cash Award:

Payment Timing:  The Cash Award will be paid to you as soon as reasonably
practical after the Vesting Date, but no later than 30 days thereafter, in
accordance with the Company’s normal payroll practices, subject to any
withholding taxes due in connection with the payment.

Clawback: Notwithstanding anything to the contrary contained herein, the Company
may cancel the Cash Award if you violate any non-competition, non-solicitation,
non-disparagement or non-disclosure covenant or agreement with the Company or
any affiliate, including any covenants contained in the Pacific Drilling Global
Employee Handbook (after having been given notice of any such violation and
giving effect to any applicable cure period set forth therein), as determined by
the Company in good faith.  In such event, you will forfeit any compensation,
gain or other value realized thereafter on the vesting of the Cash Award, and
must promptly repay such amounts to the Company.

Retention Rights: This Notice does not give you the right to continue in the
service of the Company or its affiliates in any capacity.

Administration:  The Cash Award will be administered by the Compensation
Committee of the Company’s Board of Directors (the “Committee”).  All
determinations, interpretations and other decisions under or with respect to the
Cash Award by the Committee shall be final, conclusive and binding.

Tax Matters:   The Cash Award is intended to be exempt from Section 409A of the
Code as a short term deferral, and all such provisions shall be construed and
interpreted accordingly.

 

By clicking “Agree” below, you acknowledge receipt of this Notice, and agree
that (a) you have carefully read, fully understand and agree to all of the terms
and conditions described in this Notice; (b) you understand and agree that  this
Notice constitutes the entire understanding between you and the Company
regarding this Cash Award, and (c) any tax liability in connection with the Cash
Award will be your responsibility.  In addition, by clicking “Agree” below you
are consenting to receive documents from the Company and Solium Capital Inc. or
any future plan administrator (the “Administrator”) by means of electronic
delivery.

 

Pacific Drilling S.A.

 

SOCIÉTÉ ANONYME

 

8-10 Avenue de la Gare

 

L-1610 Luxembourg

 

 

 

 

By:

[Insert Bernie Wolford Signature]

 

Title:

CEO

 

 



